
	

115 S2910 IS: Telehealth for Children’s Access to Services and Treatment Act
U.S. Senate
2018-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2910
		IN THE SENATE OF THE UNITED STATES
		
			May 22, 2018
			Mr. Roberts (for himself, Mr. Nelson, Mr. Cornyn, Mr. Warner, Mr. Thune, Mr. Carper, and Ms. Stabenow) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To evaluate access to services and treatment for substance use disorders and to telehealth services
			 and remote patient monitoring for pediatric populations under Medicaid.
	
	
		1.Short title
 This Act may be cited as the Telehealth for Children’s Access to Services and Treatment Act or the TeleCAST Act .
 2.DefinitionsIn this Act: (1)Comptroller GeneralThe term Comptroller General means the Comptroller General of the United States.
 (2)School-based health centerThe term school-based health center has the meaning given that term in section 2110(c)(9) of the Social Security Act (42 U.S.C. 1397jj(c)(9)).
 (3)SecretaryThe term Secretary means the Secretary of Health and Human Services. (4)Telehealth servicesThe term telehealth services includes remote patient monitoring and other key modalities such as live video or synchronous telehealth, store-and-forward or asynchronous telehealth, mobile health, telephonic consultation, and electronic consult including provider-to-provider e-consults.
 (5)Underserved areaThe term underserved area means a health professional shortage area (as defined in section 332(a)(1)(A) of the Public Health Service Act (42 U.S.C. 254e(a)(1)(A))) and a medically underserved area (according to a designation under section 330(b)(3)(A) of the Public Health Service Act (42 U.S.C. 254b(b)(3)(A))).
			3.GAO evaluation of  children's access to services and treatment for substance use
			 disorders under Medicaid
 (a)StudyThe Comptroller General shall evaluate children's access to services and treatment for substance use disorders under Medicaid. The evaluation shall include an analysis of State options for improving children's access to such services and treatment and for improving outcomes, including by increasing the number of Medicaid providers who offer services or treatment for substance use disorders in a school-based health center using telehealth services, particularly in rural and underserved areas. The evaluation shall include an analysis of Medicaid provider reimbursement rates for services and treatment for substance use disorders.
 (b)ReportNot later than 1 year after the date of enactment of this Act, the Comptroller General shall submit to Congress a report containing the results of the evaluation conducted under subsection (a), together with recommendations for such legislation and administrative action as the Comptroller General determines appropriate.
			4.Report on reducing barriers to using telehealth services and remote patient monitoring for
			 pediatric populations under Medicaid
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary, acting through the Administrator of the Centers for Medicare & Medicaid Services, shall issue a report to the Committee on Finance of the Senate and the Committee on Energy and Commerce of the House of Representative identifying best practices and potential solutions for reducing barriers to using telehealth services to furnish services and treatment for substance use disorders among pediatric populations under Medicaid. The report shall include—
 (1)analyses of the best practices, barriers, and potential solutions for using telehealth services to diagnose and provide services and treatment for children with substance use disorders, including opioid use disorder; and
 (2)identification and analysis of the differences, if any, in furnishing services and treatment for children with substance use disorders using telehealth services and using services delivered in person, such as, and to the extent feasible, with respect to—
 (A)utilization rates; (B)costs;
 (C)avoidable inpatient admissions and readmissions; (D)quality of care; and
 (E)patient, family, and provider satisfaction. (b)PublicationThe Secretary shall publish the report required under subsection (a) on a public Internet website of the Department of Health and Human Services.
			
